Exhibit 99.1 SUMMER ENERGY, LLC (A Development Stage Company) AUDITED FINANCIAL STATEMENTS FOR THE PERIOD FROM APRIL 6, 2011 (INCEPTION) TO DECEMBER 31, 2011 Report of Independent Registered Public Accounting Firm To the Members and Officers of Summer Energy, LLC (A Development Stage Company) Houston, TX We have audited the accompanying balance sheet of Summer Energy, LLC (the "Company") as of December 31, 2011, and the related statements of operations, members' equity, and cash flow for the period from April 6, 2011 (inception) through December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Summer Energy, LLC as of December 31, 2011, and the results of its operations and its cash flow for the period from April 6, 2011 (inception) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas March 12, 2012 SUMMER ENERGY, LLC (A Development Stage Company) BALANCE SHEET DECEMBER 31, 2011 ASSETS Current assets Cash and cash equivalents $1,751,911 Restricted cash Accounts receivable - other Prepaid and other current assets Total current assets Property and equipment, net Certificate of deposit - restricted Deferred financing costs, net TOTAL ASSETS $ LIABILITIES AND MEMBERS' EQUITY Current liabilities Accounts payable $ Accrued expenses Total current liabilities Commitments MEMBERS' EQUITY- including subscription receivable of $52,000 and deficit accumulated during the development stage of $326,185 TOTAL LIABILITIES AND MEMBERS' EQUITY $ The accompany notes are an integral part of these financials SUMMER ENERGY, LLC (A Development Stage Company) STATEMENT OF OPERATIONS
